STEVEN R. ESTES, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentEstes v. Comm'rDocket No. 16528-11 L.United States Tax Court2014 U.S. Tax Ct. LEXIS 29; January 27, 2014, EnteredEstes v. Comm'r, T.C. Memo 2014-9">T.C. Memo 2014-9, 2014 Tax Ct. Memo LEXIS 9">2014 Tax Ct. Memo LEXIS 9 (T.C., 2014)*29 Jonathan M. Hauck, Petitioner Counsel, Pro se Washington, DC.Kathleen Kerrigan, Judge.Kathleen KerriganDECISIONPursuant to the determination of this Court as set forth in its Memorandum Findings of Fact and Opinion (T.C. Memo. 2014-9), filed January 13, 2014, it isORDERED AND DECIDED that respondent may proceed with the collection action for petitioner's unpaid Federal income tax liabilities for the tax years 2004, 2005, and 2006, as described in the Notice of Determination Concerning Collection Action(s) under Section 6320 and/or 6330 dated June 9, 2011.(Signed) Kathleen KerriganJudgeEntered: JAN 27 2014